Upon consideration of the petition filed by Petitioner on the 7th of June 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to *391the Superior Court, Office of Admin. Hearings County:
"Denied by order of the Court in conference, this the 29th of June 2016."
The following order has been entered on the motion filed on the 7th of June 2016 by Petitioner for Leave to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 29th of June 2016."
Upon consideration of the petition filed by Petitioner on the 13th of June 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Office of Admin. Hearings County:
"Denied by order of the Court in conference, this the 29th of June 2016."